In the United States Court of Federal Claims
                                          No. 17-899C

                                    (Filed: December 3, 2019)

                                              )
 ENTERGY ARKANSAS, INC. and                   )
 SYSTEM FUELS, INC.,                          )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )

                                            ORDER

        The parties have informed the court that defendant has made an offer of judgment. In
light of that development, a status conference will be held telephonically at 2:30 p.m. EST on
December 4, 2019. The court will initiate the call.

       It is so ORDERED.


                                             s/ Charles F. Lettow
                                             Charles F. Lettow
                                             Senior Judge